Title: To Thomas Jefferson from David Humphreys, 25 October 1790
From: Humphreys, David
To: Jefferson, Thomas



Sir
London Octr. 25th. 1790

The Russian Minister at this Court has received an authentic account from the Minister of his Nation at Vienna of the naval victory gained by the fleet of the Empress over that of the Porte.  Of the latter the Admiral’s ship was destroyed, two smaller ships taken, and the rest very much shattered and obliged to fly. The English affect to say this event will protract the war, by making the imperious Sovereign of the Russias more difficult in agreeing upon terms with the Ottomans. The English are heartily mortified at her superiority in war and policy. A specimen of superiority in both was given, in reducing the Swedish army to the absolute want of bread for two days preceding the Treaty, in conducting the negotiation through a character whose known incapacity precluded him from suspicion, and in concluding it, before a Courier could arrive in England to bring advice that it was in agitation. Since which time, she has most munificently rewarded all who were concerned in that Army, by making Presents to the amount of 1,000,000 of Roubles. And in the rejoicings consequent on it, at Petersburg, the People were at once regaled with 2,400 Hogsheads of wine from the artificial fountains. I descend to these minute particulars only for the purpose of shewing, that she is not totally exhausted.
Leopold, since the Convention of Reichenbach, and his establishment on the imperial Throne, has given notice, that if Prussia shall engage in hostility against Russia, he is still obliged to assist the latter. A rupture between the Emperor and the King of Prussia is now much talked of. The affairs of the Patriots in the Austrian Netherlands seem to be declining very fast; while the Emperor is marching a strong Body of Troops against them: The troubles in Hungary having been in the interim somewhat appeased.
The King of Sweden is said to be extremely displeased with Great Britain for not having afforded him effectual aid. His navy consists, after the diminution of it by the late war, of only 28 Ships of the line. Some subjects of animosity exist between his Kingdom and that of Denmark. The Prince of Denmark is believed to be desirous of signalising himself for military talents, after the example of the Great King of Prussia. His genius, I suspect, is of a very different order. He delights, like a young man, in the pomp of war. He practices his manual exercise every day before a glass; insomuch that a gentleman who has seen the room in which he practices, mentioned to me that he had worn a place with the but of his firelock on the floor: he also manoeuvres paper men, in order to become expert in Tactics. These Little traits of character require no comment: That nation is, however, pretty  powerful at Sea, having 50 Sail of Ships of war, and a Body of 20,000 enrolled Seamen, who can be made use of, in an emergency.
All accounts still concur in reporting that the Spaniards are arming with the utmost assiduity. It is also currently reported here that a war has broke out between them and the Moors; they having taken a Moorish Galley and chaced another on shore.
A war certainly has commenced between Tippoo Saib and the English in India. A Gentleman of my acquaintance, a long time a prisoner of Tippoo, lately returned from India, related to me several facts concerning the war; and that Lord Cornwallis would remain in his government, on this account, contrary to his former intentions.
So far are the Ministers of this Country from suffering any relaxation in their military preparations, that they have, since my last letter, issued orders for raising 50 more Companies, of 100 men each, making with the former 15,000 men. The Battalions of Guards, for foreign Service, were yesterday reviewed and completed from the other Battalions. Their march is postponed until wednesday. One sees, in going through the City, at the shops of Mechanics, a great number of new travelling Trunks and haversacks with the names of the officers of the Guards painted on them: a fact, however trivial, which corroborates the belief in reports of their destination for service unusual to them.
Every thing in the Ordnance and Naval Departments has the face of preparation and hurry. No vessel arrives from any Port that is not entirely stript of its Crew by the Press Gangs. The 44 Gun Ships, which are intended for transports, are getting in readiness with more expedition than the rest of the fleet. A convoy is appointed to sail with the West India Trade on the 25th of next month. The maritime shew has become so great at Portsmouth as to attract vast multitudes to see it.
Stocks have fallen, since the 20th, to their ordinary level.
In the absence of Mr. G. Morris, I have not thought it prudent to converse with any man on the Dispositions of the Administration of this Country, with respect to America. On the slightest observation, I found that neither a Treaty of Commerce, or the Delivery of the frontier Posts was ever mentioned. The reasons, which formerly operated with them on these subjects, probably still prevail. But, in truth, every other object has been totally disregarded, amidst the agitations that have been produced in men’s minds by the dispute between Spain and this Country.

Mr Johnson’s Commission as Consul of the Port of London is just recognised. I foresee he will have an amazing share of business and trouble in attempting to protect the American Seamen at this time. As Mr. Cutting, in his letters to you, has dwelt so fully and so pertinently on the difficulties which have attended the negotiation of this business hitherto, and has given you such authentic Documents to prove the unjust and irritating conduct practiced in particular instances; I will only add that I think his exertions in favor of his distressed Countrymen, entitle him to much credit from the Public, as well as to the sincerest thanks from the Individuals, who have been rescued from an abominable slavery by his means.
I fear, that in such a Port as London, so arduous a task will be imposed on the Consul, as must after a short time compel him to relinquish the office, unless he can in some way or another be compensated for his expences and trouble. The duties of the Consul at this Port will be widely different from, or, at least, vastly more troublesome than those of a Consul in any other, and I do not imagine the appointment will occasion any considerable encrease of commercial business, because every person who trades here has already his Correspondent or Agent, which is not the case in Ports where a new Commerce shall be undertaken. I make these observations entirely with out the knowledge of Mr. Johnson, and solely from the view in which the subject presents itself to my mind. It is true I have great personal obligations to him for his extreme attentions and politeness to me. By his assistance, I have found, in the Thames, a Brig bound to Lisbon, which is to sail the last of this week, and in which I have engaged my passage. With the highest sentiments of respect & esteem I have the honor to be, Sir Your Most obedient & Most devoted Servant,

D. Humphreys

